DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1, 11, and 17 in the reply filed 23 June 2022 are acknowledged and accordingly the rejections to each of claims 1-20 for the reasons noted in the office action mailed 20 April 2022 are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see the second page, third paragraph of Applicant’s remarks, filed 23 June 2022, with respect to claim 1 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 103(a) rejection of claim 1 has been withdrawn. 
In particular, as remarked by Applicant, the Howard reference relied upon in the last office action mailed 20 April 2022 discloses a comparison of pressure data from two different engines but Applicant’s claim limitations as set forth in claim 1 require obtaining first pressure data at a first pressure on an aircraft engine and obtaining second pressure data at a second pressure sensor on the same aircraft engine (emphasis added). Accordingly, the rejection to claim 1 under 35 U.S.C. 103(a) has been withdrawn.
Applicant further argues that, regarding independent claim 11, a similar argument applies in reference to the second pressure data representing a second pressure from a second pressure sensor on the same aircraft engine.
Upon further search and consideration, the examiner agrees with Applicant’s assessment for reasons similar to claim 1 above and accordingly the rejection to claim 11 under 35 U.S.C. 103(a) as outlined in the last office action mailed 20 April 2020 is also hereby withdrawn.
Applicant also remarks that because there was no art rejection applied to claim 17 (as well as its dependent claims) then these claims are presumed to include allowable subject matter.
In response to the above, the examiner affirms that because there was no art rejection applied thereto and because the rejection of claim 17 has been overcome for reasons similar to independent claims 1 and 11 above, claim 17 is hereby allowable for reasons described below in further detail.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a method comprising obtaining first pressure data at a first pressure sensor on an aircraft engine, obtaining second pressure data at a second pressure sensor on the (emphasis added) aircraft engine, and providing an indication that the first pressure sensor or the second pressure sensor is faulty when the variance value exceeds a threshold, when considered in combination with the other limitations recited in the instant claim.
In particular, after further search and consideration of the claim in light of Applicant’s reply filed 20 April 2022, Hasegawa US PG-PUB 2006/0184309 A1 (hereafter, Hasegawa) and Hussain et al. U.S. PG-PUB 2020/0300111 A1 (hereafter Hussain) are newly cited and are considered to be the closest available prior art documents. Hasegawa can be considered to disclose a first pressure sensor and a second pressure sensor that each obtain pressure data and generate a variance value based at least partially on a variance of a difference between the first and second pressure data (see Hasegawa ¶ 45 regarding pressure values measured by pressure sensors 9a and 9b which generates a variance value as further disclosed in ¶ 47 to determine if the difference between the determined ΔP value and a threshold value exceeds an acceptable value or not to determine whether there is a normal or abnormal signal). However, Hasegawa does not appear to disclose obtaining first and second pressure data from first and second pressure sensors on the same aircraft engine, such as required by the limitations of claim 1. Hussain can be considered to disclose one or more detectors (401; fig. 4 and see details in ¶ 97) disposed on an aircraft engine (see figs. 4 and 5) that detect a gas pressure wave (¶ 80) but there does not appear to be any teaching, suggestion, motivation, or other underlying reason to modify Hasegawa in view of Hussain to arrive at Applicant’s claim limitations as set forth in claim 1 because if one having ordinary skill in the art were to begin with Hasegawa, [which does not teach the pressure sensors therein (i.e. elements 9a and 9b) being disposed on an aircraft engine] the teaching of Hussain would render obvious to said person only the use of one or more gas pressure detectors/transducers such as laid forth in Hussain ¶ 80 and 81. In the proposed combination, there does not appear to be an underlying obvious motivation to modify the pressure sensors or Hasegawa to be in the same aircraft engine because the sensors operate on different physical principles; i.e. the pressure sensors of Hasegawa 9a and 9b are disposed in an ECU as described in Hasegawa ¶ 30 and measure pressure by converting voltage signals as further disclosed in ¶ 31. Conversely, the pressure sensors of Hussain measure pressure by comparing sound signals to predetermined values/waveforms as noted in ¶ 93-94. Accordingly, any modification of Hasegawa and Hussain (or vice versa) in an attempt to place two pressure sensors in the same aircraft engine would not be an obvious modification to arrive at Applicant’s claim limitations as set forth in claim 1 because of the vastly differing pressure sensing principles involved in each of the noted prior art documents.

As to claim 11: The prior art of record does not disclose or render obvious to the skilled artisan a system comprising a processor that stores first pressure data representing a first pressure at a first pressure sensor on an aircraft engine, stores second pressure data representing a second pressure at a second pressure on the (emphasis added) aircraft engine, and providing an indication that the first pressure sensor or the second pressure sensor is faulty when the variance value exceeds a threshold, when considered in combination with the other limitations as recited.
The claim is drawn to a system but recites limitations similar to claim 1 and is therefore indicated allowable for reasons similar to claim 1 but is not repeated herein for brevity.

As to claim 17: The prior art of record does not disclose or render obvious to the skilled artisan a method comprising obtaining first pressure data from a first engine anti-ice pressure sensor on a first side of an aircraft engine, obtaining second pressure data from a second engine anti-ice pressure sensor on the first side of the (emphasis added) aircraft engine, and indicating that the first engine anti-ice pressure sensor or the second engine anti-ice pressure sensor is faulty, when considered in combination with the other limitations as recited in the instant claim.
The claim is drawn to a method but recites limitations similar to claim 1 and is therefore indicated allowable for reasons similar to claim 1 but is not repeated herein for brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As to claims 2-10, 12-16, and 18-20: Each of said claims depends ultimately from one of independent claims 1, 11, or 17 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856